Proceeding pursuant to CPLR article 78 to review a determination of the Public Employment Relations Board of Nassau County, dated September 10, 1980, which, after a hearing, found the petitioner guilty of causing, instigating, encouraging or condoning a strike. Determination confirmed and proceeding dismissed on the merits, with one bill of costs to respondents appearing separately and filing separate briefs (see County of Rockland v Civil Serv. Employees Assn., 74 AD2d 631). Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.